Case 2:19-cv-00159-KM-ESK Document 84 Filed 10/27/20 Page 1 of 29 PageID: 4948




                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY


J.M. and E.M., individually and
o/b/o C.M.,

      Plaintiffs,
                                              Civ. No. 19-00159 (KM) (ESK)
      v.
                                                         OPINION
SUMMIT CITY BOARD OF
EDUCATION,

      Defendant.


KEVIN MCNULTY, U.S.D.J.:
      J.M. and E.M. (“Parents”) are the parents of C.M., who was an
elementary-school student when the events here began. The Parents sought to
have C.M. classified as disabled and thus entitled to a free appropriate public
education (“FAPE”) based on an individualized education plan (“IEP”) under the
Individuals with Disabilities Education Act (“IDEA”), 20 U.S.C. § 1400 et seq.
The Summit City Board of Education (“District”) determined that C.M. was not
disabled, and the Parents challenged that determination through the IDEA’s
administrative process. After the Parents provided more evaluations of C.M. to
the District, the District determined that C.M. was disabled and developed an
IEP. The Administrative Law Judge (“ALJ”) then upheld the District’s original
determination of non-disability and therefore did not reach the issue of the
appropriateness of the later IEP. A year later, the Parents placed C.M. in
private school.
      The Parents now bring four claims before this Court. They seek (Count I)
a reversal of the ALJ’s decision affirming the District’s determination that C.M.
was not disabled; (Count II) a declaration that the District violated C.M.’s rights
under the Rehabilitation Act of 1973 (“RA”), 29 U.S.C. § 794; (Count III) a
declaratory judgment that the District must develop an IEP for C.M. based on
the recommendations of the Parents’ experts and reimburse them for the cost
Case 2:19-cv-00159-KM-ESK Document 84 Filed 10/27/20 Page 2 of 29 PageID: 4949




of C.M.’s private school; and (Count IV) attorney’s fees. The District moved to
dismiss Count III, either for lack of jurisdiction or failure to state a claim, and
to strike certain allegations related to Count III. (DE 55.) Subsequently, the
Parents moved for partial summary judgment on Count I and summary
judgment on Count II. (DE 70.) The District cross-moved for summary
judgment on all claims. (DE 74.)
         For the following reasons, the District’s motion to dismiss Count III for
lack of jurisdiction is GRANTED, the District’s motion to strike is DENIED, the
Parents’ motion for summary judgment is DENIED, and the District’s cross-
motion for summary judgment is GRANTED.
    I.   BACKGROUND
      A. The IDEA
         The IDEA requires states receiving federal education funding, like New
Jersey, to ensure that students with disabilities receive a “free appropriate
public education that emphasizes special education and related services
designated to meet their unique needs.” 20 U.S.C. §§ 1400(d)(1)(A), 1412(a)(1);
see also Munir v. Pottsville Area Sch. Dist., 723 F.3d 423, 425–26 (3d Cir. 2013).
The IDEA first requires that school districts “identif[y], locate[], and evaluate[]”
children with disabilities. 20 U.S.C. 1412(a)(3)(A). If a child has a disability,
then a state satisfies its duty to provide a FAPE by providing an IEP, which is
“an educational program reasonably calculated to enable a child to make
progress appropriate in light of the child’s circumstances.” Endrew F. ex rel.
Joseph F. v. Douglas Cnty. Sch. Dist. RE-1, 137 S. Ct. 988, 1001 (2017). If
parents are dissatisfied with the district’s determinations or IEP, they may
bring a challenge in a state administrative process and then seek review in
court. C.H. v. Cape Henlopen Sch. Dist., 606 F.3d 59, 66–67 (3d Cir. 2010).
      B. Facts
         C.M. was enrolled in first grade at one of the District’s schools for the
2015–2016 year. (Dist. SMF ¶ 1.)1 Shortly after the school year began, C.M.

1        Certain citations to the record are abbreviated as follows:


                                              2
Case 2:19-cv-00159-KM-ESK Document 84 Filed 10/27/20 Page 3 of 29 PageID: 4950




had a behavioral incident. (Id. ¶ 7.) C.M., the school psychologist, Dr. Angela
Paster, and his teacher, Heidi Klebaur, then developed some behavioral rules
for C.M. and agreed that C.M. would receive rewards for following those rules.
(Id. ¶¶ 11–14; Parents SMF ¶ 21.)



      DE = docket entry
      Am. Compl. = Amended Complaint (DE 50)
      Dist. MTD Brf. = District’s Brief in Support of its Motion to Dismiss, in part,
and Strike Portions of the Complaint, in part (DE 55)
      Parents MTD Opp. = Parents’ Brief in Opposition to District’s Motion to Dismiss
and Strike (DE 59)
      Dist. MTD Reply = District’s Reply Brief in Further Support of its Motion to
Dismiss, in part, and Strike Portions of the Complaint, in part (DE 63)
       Parents SMF = Parents’ Statement of Material Facts in Support of their Motion
for Partial Summary Judgment (DE 70-1)
    Parents SJ Brf. = Parents’ Memorandum of Law in Support of Motion for Partial
Summary Judgment on Count I and Summary Judgment on Count II (DE 70-2)
      Dist. SMF = District’s Counter Statement of Material Facts (DE 73-3)
      Dist. SJ Brf. = District’s Cross-Motion for Summary Judgment (DE 74-2)
       Pet. = Parents’ Due Process Petition, J.M. v. Summit City Bd. of Educ. (May 25,
2016), Exhibit R to the District’s Cross-Motion for Summary Judgment (DE 73-22)
     ALJ Op. = Final Decision, J.M. v. Summit City Bd. of Educ., OAL Dkt. No. EDS
10588-16 (Oct. 12, 2018) (DE 70-13)
      McGuffog Rep. = Dr. McGuffog’s Neuropsychological Evaluation (Oct. 2015),
Exhibit A to the District’s Cross-Motion for Summary Judgment (DE 73-5)
      Tr. A = Transcript of July 10, 2017 proceedings before the ALJ, Exhibit A to the
Parents’ Motion for Summary Judgment (DE 70-5)
       Tr. B = Transcript of November 21, 2017 proceedings before the ALJ, Exhibit B
to the Parents’ Motion for Summary Judgment (DE 70-6)
      Tr. D = Transcript of March 14, 2018 proceedings before the ALJ, Exhibit D to
the Parents’ Motion for Summary Judgment (DE 70-8)
      Tr. E = Transcript of June 8, 2018 proceedings before the ALJ, Exhibit E to the
Parents’ Motion for Summary Judgment (DE 70-9)
      Tr. F = Transcript of June 11, 2018 proceedings before the ALJ, Exhibit F to the
Parents’ Motion for Summary Judgment (DE 70-10)


                                            3
Case 2:19-cv-00159-KM-ESK Document 84 Filed 10/27/20 Page 4 of 29 PageID: 4951




      Following that incident, Klebaur, Dr. Paster, and the school principal, Dr.
Lauren Banker, met with the Parents to discuss C.M.’s behavior. (Dist. SMF
¶ 15; Parents SMF ¶ 24.) The Parents told them that C.M. previously had
behavioral problems at daycare, struggled with homework, and likely had
autism and ADHD. (Dist. SMF ¶ 16; Parents SMF ¶ 24.) In response, the
District convened an Initial Intervention and Referral Services (“I&RS”) meeting.
(Dist. SMF ¶ 17; Parents SMF ¶ 32.)
      Under I&RS, the District puts interventions or accommodations into
place to address a student’s difficulties. (Tr. A at 54–55.) Such interventions
are available to all students, not only those already found eligible for special
education. (Id. at 147; Tr. B at 15–16, 25–27.) The District monitors the
student’s progress and implements increasing interventions if necessary. If
those progressive interventions are unsuccessful in allowing the student to
access the general curriculum, then the student may be further evaluated for
special education. (Tr. A at 54–55.) Special education usually entails a
modification of curriculum that can also require that the student be removed
from the general education setting. (Tr. B at 16–17, 111.) For C.M., the District
implemented an incentive program, had C.M. attend a social skills group, and
provided support in reading and writing. (DE 73-7, at 1.)
      The Parents provided the District with evaluations conducted by Dr.
Carolyn McGuffog, a neuropsychologist, who had met with C.M. after he had
showed behavioral problems at daycare. (Dist. SMF ¶¶ 2, 5, 19–20; Parents
SMF ¶ 9–12, 36.) Dr. McGuffog performed sixteen tests, measuring various
skills, academic abilities, and traits. (McGuffog Rep. at 3.) She concluded that
C.M. presented a “complex array of neurocognitive strengths and weaknesses
that poses a [] diagnostic challenge.” (Id. at 36.) She noted that some of his
behaviors were “suggestive” of attention deficit hyperactivity disorder (“ADHD”),
but that “an ADHD diagnosis does not capture other areas of developmental
weaknesses.” (Id. at 37.) She instead “proposed” a diagnosis of social language
disorder but also noted that “[a]ll areas of deficiency” could be subsumed under



                                         4
Case 2:19-cv-00159-KM-ESK Document 84 Filed 10/27/20 Page 5 of 29 PageID: 4952




autism. (Id.) She recommended further evaluations, “behavioral supports in
school,” and “academic support in language arts.” (Id.)
      The District notified the Parents that it intended to further evaluate C.M.
for a disability. (Dist. SMF ¶¶ 36–37.) The District explained that C.M. had
difficulties in reading and writing and had exhibited behavioral and social
problems, although interventions had helped. (DE 73-8, at 2.) To evaluate
C.M., the District conducted multiple assessments:
      •   a social assessment that relied on records, parent and teacher
          interviews, and observations, showing that C.M. could mostly comply
          with directions and that, while he had some behavioral incidents, they
          occurred for only 5% of the schoolyear and were mitigated by the
          incentive program (DE 73-19, at 4);
      •   a psychological assessment that relied on records, an interview with
          C.M., and observations, showing that C.M. had “positive feelings
          towards his family and peers, the need to control other peoples’
          behaviors, and . . . difficulty keeping calm when he perceives that
          other people have treated him unfairly” (DE 73-21, at 6);
      •   an occupational therapy assessment that relied on observations and
          teacher reports, showing that C.M. could “safely negotiate his school
          environment” (DE 73-20, at 1); and
      •   a physical therapy services assessment that relied on a physical
          assessment, showing that C.M. had normal gross motor skills (DE 73-
          18, at 3).
      The Parents and the District met in February 2016 to discuss whether
C.M. was eligible for special education. (Dist. SMF ¶ 55; Parents SMF ¶ 219.)
The District reviewed the assessments, Dr. McGuffog’s report, other
observations,2 and records and determined that C.M. was not disabled. (DE 73-




      2  The District also considered an observation report from a private psychologist
stating that C.M. had some struggles with maintaining attention in the classroom (DE

                                           5
Case 2:19-cv-00159-KM-ESK Document 84 Filed 10/27/20 Page 6 of 29 PageID: 4953




9, at 2.) The District stated that C.M.’s reading level had progressed and that,
while his writing continued to be an area of weakness, assistance had proven
successful. (Id.) The District emphasized that C.M. continued to benefit from
the I&RS interventions. (Id.) Accordingly, the District recommended that C.M.
continue to work with the I&RS team and follow their interventions. (Id.; see
also Tr. A. at 109 (Dr. Paster testifying that “[b]ecause he was making progress
in his current program and interventions were successful, . . . we didn’t feel
that specialized curriculum, specialized—special education was appropriate at
the time”); Tr. B at 52 (Dr. Banker testifying similarly).)
      The Parents disagreed. (DE 73-9, at 2.)
   C. The Administrative Process
      To contest the District’s determination, the Parents filed a due process
petition in May 2016 with the New Jersey Department of Education. (Pet. at 1.)
They claimed that by failing to find that C.M. was disabled, the District violated
the IDEA, RA, and corresponding New Jersey law. (Id. at 18.) They thus sought
a determination that C.M. is disabled and an order directing the District to
develop an IEP based on Dr. McGuffog’s recommendations. (Id. at 2.)
      While the administrative process was ongoing through 2016 and into
2017, the Parents had C.M. further evaluated by Dr. McGuffog and Alana
Fichtelberg, a speech pathologist. (DE 70-19, at 3–6.) Their evaluations showed
continued struggles in reading, writing, and behavior, and Dr. McGuffog
recommended several diagnoses, including autism, ADHD, and specific
learning disorders. (Id.) In March 2017, the District referred C.M. to an
evaluation with psychiatrist Dr. Ellen Pratt, who diagnosed C.M. with autism
and ADHD. (Id. at 2–3.) Based on these evaluations, in April 2017, the District
classified C.M. as IDEA-eligible due to autism and developed an IEP. (Id. at 13.)
In August 2017, the Parents consented to the IEP but noted their disagreement




73-14, at 1–2; Tr. A. at 142–44.) But Dr. Paster explained that many of the
observations were typical of any first grader. (Tr. A. at 142–44.)


                                           6
Case 2:19-cv-00159-KM-ESK Document 84 Filed 10/27/20 Page 7 of 29 PageID: 4954




with “the entire program as written and reserve[d] all rights under the law to
challenge the program as necessary.” (Id. at 27.)
      The administrative process continued, and an ALJ held hearings through
2017 and 2018, with testimony from Dr. Paster, Dr. Banker, E.M., Fichtelberg,
Dr. McGuffog, and experts and specialists from the District. (Id. at 2–16.) The
issues presented in the hearings only related to whether C.M. was correctly
classified in February 2016. (Tr. A at 5–24.) Indeed, in the Parents’ opening
statement two months after the IEP was developed, they so confined the issues
(id. at 15–16) and stated that “[s]ince no IEP was offered on February 8, 2016,
there is no IEP to consider” (id. at 22). Further, the Parents’ expert witnesses,
Fichtelberg and Dr. McGuffog, did not testify regarding the adequacy of the
2017 IEP, and questioning focused on whether, in their view and with
hindsight, C.M. should have been classified as IDEA-eligible in February 2016.
(See, e.g., Tr. D at 88 (Parents’ counsel explanation of how Fichtelberg’s
testimony related and was limited to the February 2016 eligibility
determination); Tr. E at 108 (same as to Dr. McGuffog).) The Parents submitted
Fichtelberg’s and Dr. McGuffog’s post-February 2016 reports, arguing that they
showed a regression that indicated that C.M. was misclassified in February
2016, but they did not submit the 2017 IEP. (ALJ Op. at 11, 14, 26–27.)
      The ALJ issued his decision in October 2018 and made the following
conclusions relevant to this case:
      •   Dr. McGuffog’s testimony was not entitled to “a great deal of weight”
          because (1) she appeared upset that her recommendations were not
          accepted, (2) she testified that she was not given the opportunity to
          adequately participate in the eligibility meetings but that testimony
          was contradicted by other witnesses, and (3) she testified that she
          recommended that C.M. should receive special education but her
          report contradicted that recommendation. (Id. at 18.)




                                         7
Case 2:19-cv-00159-KM-ESK Document 84 Filed 10/27/20 Page 8 of 29 PageID: 4955




       •   While the Parents presented evidence post-dating the February 2016
           meeting, the ALJ would only consider the information available to the
           District when it made its eligibility determination. (Id. at 24.)
       •   The District appropriately considered C.M.’s needs and worked to
           assist him, as evinced by the I&RS meeting and subsequent
           improvements. (Id.) Based on C.M.’s progress with existing
           accommodations, the District correctly determined that C.M. was not
           eligible for special education in February 2016. (Id. at 24–25.)
       The ALJ therefore dismissed the Parents’ due process petition. (Id.)
   D. Proceedings in this Court
       The Parents sought review of the ALJ’s decision in this Court. (DE 1.)
Their Amended Complaint recounts the events described above and alleges
that, following the administrative process, they found the 2017 IEP inadequate
and placed C.M. in private school in fall 2019 per Dr. McGuffog’s
recommendation. (Am. Compl. ¶¶ 259–70.) That is, they placed C.M. in private
school one year after the ALJ decision and two years after an IEP was
developed. They assert the following claims:
   •   Count I: The District violated the IDEA by failing to classify him as
       disabled in February 2016 and the ALJ’s decision requires reversal. (Id.
       ¶¶ 230–37.)
   •   Count II: The District’s failure to classify C.M. violated the RA. (Id.
       ¶¶ 238–43.)
   •   Count III: Because the District never developed an IEP that reflected Dr.
       McGuffog’s recommendations, the Parents are entitled to a declaratory
       judgment under the Declaratory Judgment Act (“DJA”), 28 U.S.C. § 2201,
       that the District must develop such an IEP for C.M. Because Dr.
       McGuffog recommended that C.M. be placed in private school, and the
       Parents unilaterally did so, they are also entitled to reimbursement for
       C.M.’s private schooling. (Id. ¶¶ 244–76.)




                                           8
Case 2:19-cv-00159-KM-ESK Document 84 Filed 10/27/20 Page 9 of 29 PageID: 4956




    •   Count IV: If successful on the IDEA claims, the Parents are entitled to
        attorney’s fees. (Id. ¶¶ 277–79.)
        After much procedural maneuvering, now before the Court are (1) the
District’s motion to dismiss Count III and to strike related factual allegations,
(2) the Parents’ motion for partial summary judgment on Count I and full
summary judgment on Count II, and (3) the District’s opposition and cross-
motion for summary judgment on all claims.
 II.    STANDARDS OF REVIEW
    A. Motion to Dismiss for Lack of Jurisdiction
        Under Rule 12(b)(1), a defendant may move to dismiss on the grounds
that the court lacks subject matter jurisdiction over the dispute. Fed. R. Civ. P.
12(b)(1). A Rule 12(b)(1) attack can be facial where the defendant “attacks the
complaint on its face without contesting its alleged facts.” Hartig Drug Co. v.
Senju Pharms. Co., 836 F.3d 261, 268 (3d Cir. 2016). Or a Rule 12(b)(1) attack
can be factual where the defendant “attacks allegations underlying the
assertion of jurisdiction in the complaint.” Id. “[W]hen reviewing a factual
challenge, “a court may weigh and consider evidence outside the pleadings,”
and the plaintiff bears the burden of showing that jurisdiction exists. Id.
(quoting Const. Party of Pa. v. Aichele, 757 F.3d 347, 358 (3d Cir. 2014)).
        The District frames its Rule 12(b)(1) motion as facial attack. (Dist. MTD
Reply at 2.) Indeed, the District argues that the Amended Complaint on its face
and the ALJ’s decision, a document integral to and explicitly relied upon in the
Complaint, establish that the Parents have failed to exhaust their remedies on
Count III. (Id. at 2–3.) See generally Doe v. Univ. of Sci., 961 F.3d 203, 208 (3d
Cir. 2020) (on a Rule 12(b)(6) motion to dismiss, “document[s] integral to or
explicitly relied upon in the complaint” may be considered (citation omitted)).
Although some courts have treated Rule 12(b)(1) motions based on IDEA
exhaustion as a factual challenge, J.Q. v. Wash. Twp. Sch. Dist., 92 F. Supp.
3d 241, 245 (D.N.J. 2015) (collecting cases), the Third Circuit has noted that
exhaustion can properly be addressed as facial attack, Batchelor v. Rose Tree



                                            9
Case 2:19-cv-00159-KM-ESK Document 84 Filed 10/27/20 Page 10 of 29 PageID: 4957




 Media Sch. Dist., 759 F.3d 266, 271 & n.6 (3d Cir. 2014). Accordingly, I treat
 the District’s Rule 12(b)(1) motion as a facial attack.
     B. Motion for Summary Judgment
        “[W]hen there is no new evidence presented to the district court . . . a
 motion for summary judgment is simply the procedural vehicle for asking the
 judge to decide the case on the basis of the administrative record.” M.A. v.
 Voorhees Twp. Bd. of Educ., 202 F. Supp. 2d 345, 359 (D.N.J. 2002) (internal
 quotations and citations omitted), aff’d, 65 F. App’x 404 (3d Cir. 2003). “In
 cases arising under the IDEA, we apply a modified de novo standard of review,
 giving due weight and deference to the findings in the administrative
 proceedings.” D.K. v. Abington Sch. Dist., 696 F.3d 233, 243 (3d Cir. 2012)
 (citation omitted). A reviewing court must “accept the state agency’s credibility
 determinations unless the nontestimonial, extrinsic evidence in the record
 would justify a contrary conclusion.” Id. (internal quotations and citations
 omitted). Conclusions of law are given plenary review. Id. The ALJ’s factual
 findings “are to be considered prima facie correct, and if [a court does] not
 adhere to those findings, [it] must explain why.” Id. (internal citations omitted).
        That said, the court cannot merely defer to the ALJ. A court “does not
 use the substantial evidence standard typically applied in the review of
 administrative agency decisions, but instead must decide independently
 whether the requirements of the IDEA are met.” Susan N. v. Wilson Sch. Dist.,
 70 F.3d 751, 757 (3d Cir. 1995) (internal quotation and citation omitted). The
 party seeking relief or challenging the administrative decision bears the burden
 of persuasion. D.K., 696 F.3d at 243 (citations omitted).
 III.   DISCUSSION
     A. Motion to Strike
        Preliminarily, the District moves to strike allegations concerning facts
 that post-date the February 2016 eligibility determination. (Dist. MTD Brf. at
 16.) I may “strike from a pleading . . . any redundant, immaterial, impertinent,
 or scandalous matter.” Fed. R. Civ. P. 12(f). “[M]otions to strike under Rule



                                         10
Case 2:19-cv-00159-KM-ESK Document 84 Filed 10/27/20 Page 11 of 29 PageID: 4958




 12(f) are disfavored and should generally be denied ‘unless the allegations have
 no possible relation to the controversy and may cause prejudice to one of the
 parties, or . . . confuse the issues.’” Red Hawk Fire & Sec., LLC v. Siemens
 Indus. Inc. 449 F. Supp. 3d 449, 459 (D.N.J. 2020) (quoting Garlanger v.
 Verbeke, 223 F. Supp. 2d 596, 609 (D.N.J. 2002)). The District moves to strike
 paragraphs 129 to 133 and 168 to 229, which concern evaluations C.M.
 received post-February 2016 that informed his later classification as autistic,
 and paragraphs 244 to 276, which concern the facts supporting Count III and
 the Parent’s placement of C.M. in private school.
       I will deny the motion to strike as such. First, the allegations regarding
 evaluations C.M. received post-February 2016 (Am. Compl. ¶¶ 129–33, 168–
 229) are relevant to the Parents’ claim in Count I that the ALJ should have
 considered these evaluations in reviewing the District’s disability determination
 (id. ¶ 237(h)). The Parents may or may not be correct, but those factual
 allegations are still necessary to review their claim, so they are not
 “immaterial.” Fed. R. Civ. P. 12(f). Second, the allegations are relevant to the
 Parents’ version of the issues at stake in Count III; although I will dismiss
 Count III, there is no need to strike the allegations made in support of it, as
 their mere presence produces neither scandal nor prejudice to any party.
     B. Cross-Motions for Summary Judgment on Count I
       Count I directly challenges the District’s determination that C.M. was not
 disabled as of February 2016 and the ALJ’s affirmance of that determination.
 (Am. Compl. ¶¶ 230–37.) The IDEA and implementing regulations set forth
 procedures school districts should follow to identify and evaluate children with
 disabilities. D.K., 696 F.3d at 250. A child is disabled if (1) he3 has an
 impairment listed in the IDEA, such as a specific learning disability, autism, or
 ADHD, (2) the impairment adversely affects his educational performance, and
 (3) he needs special education. 20 U.S.C. § 1401(3)(A); N.J.A.C. § 6A:14-3.5(c);


 3      Because C.M. happens to be male, I will use the male pronoun even when
 referring to a child generically.


                                          11
Case 2:19-cv-00159-KM-ESK Document 84 Filed 10/27/20 Page 12 of 29 PageID: 4959




 see also M.S. v. Randolph Bd. of Educ., Civ. No. 18-13029, 2019 WL 4785742,
 at *8 (D.N.J. Sept. 30, 2019).4 I will address each prong in turn,5 but first I
 must address the scope of evidence considered by the ALJ.
               Scope of Evidence Considered
        During the administrative process, the Parents submitted evidence
 relating to C.M.’s alleged disabilities that post-dated the February 2016
 meeting (namely reports from Fichtelberg and Dr. McGuffog), which the ALJ did
 not consider. (ALJ Decision at 24.) They argue that such evidence should
 nevertheless be considered by the Court in reviewing the District’s
 determinations. (Parents SJ Brf. at 23–27.) I denied the motion to strike these
 allegations in the first instance, see Section III.A, supra; upon considering
 them, however, I do not agree that they were relevant to the ALJ’s decision.
        Neither the Third Circuit nor the Supreme Court has addressed whether
 courts or an ALJ should consider post-hoc evidence when reviewing an
 eligibility determination. In a related context, the Third Circuit has held that
 courts should review the reasonableness of the speed with which a district
 identified and evaluated a child “in light of the information and resources
 possessed by the district at a given point in time.” Ridley Sch. Dist. v. M.R., 680
 F.3d 260, 271 (3d Cir. 2012) (internal quotations and citation omitted). Ridley


 4       Because the IDEA requires that a state has “a system in place to identify,
 locate, and evaluate all children with disabilities,” New Jersey has procedures and
 specific definitions of disability in regulations, which courts follow. M.A. ex rel. E.S. v.
 State-Operated Sch. Dist. of City of Newark, 344 F.3d 335, 338–39 (3d Cir. 2003); H.M.
 ex rel. B.M. v. Haddon Heights Bd. of Educ., 822 F. Supp. 2d 439, 449–50 (D.N.J.
 2011).
 5       The District’s presentation at the hearing focused on the third prong, need for
 special education. (E.g., Tr. A at 5–6, 12–13, 132–33; Tr. F at 71–72.) I will, however,
 address the other two prongs because (1) in the summary judgment motions, the
 Parents allege a variety of procedural violations related to those prongs, which the
 District defends against, see C.H., 606 F.3d at 66–67 (explaining how procedural
 violations may give rise to some relief under the IDEA); (2) neither the non-testimonial
 evidence nor the ALJ decision specified which prong the Parents failed to meet; and
 (3) Parents would need to prove all three to show that C.M. was disabled and that the
 District denied him a FAPE by not classifying him as such.


                                             12
Case 2:19-cv-00159-KM-ESK Document 84 Filed 10/27/20 Page 13 of 29 PageID: 4960




 dealt with whether a district timely identified a child as disabled, while this
 case deals with whether the District correctly identified a child as disabled.
 Nonetheless, Ridley suggests that courts should review whether a district
 identified a child as disabled based on then-available information. Indeed, the
 Fifth and Ninth Circuits have squarely held that review of an eligibility
 determination is limited to information available at the time of evaluation
 because “[s]ubsequent events do not determine ex ante reasonableness in the
 eligibility context.” Lisa M. v. Leander Indep. Sch. Dist., 924 F.3d 205, 214–15
 (5th Cir. 2019); see also L.J. by and through Hudson v. Pittsburg Unified Sch.
 Dist., 850 F.3d 996, 1004 (9th Cir. 2017).
       In response, the Parents rely on Susan N., which held that a court
 reviewing an IEP may consider a child’s later progress to determine “whether
 the original IEP was reasonably calculated to afford some educational benefit.”
 70 F.3d at 762 (citation and emphasis omitted). Susan N. does not dictate that
 the ALJ was required to consider post-February 2016 evidence, for two
 reasons: First, Susan N.’s approval of later-acquired evidence is limited to
 evaluating the reasonableness and efficacy of an IEP. D.S. v. Bayonne Bd. of
 Educ., 602 F.3d 553, 555–56 (3d Cir. 2010); T.O. v. Summit City Bd. of Educ.,
 Civ. No. 12-5350, 2015 WL 4548780, at *17 (D.N.J. July 27, 2015). Second,
 there is good reason not to extend Susan N. because, as the Fifth Circuit
 explained, “[t]he IEP appropriateness inquiry . . . considers staff
 implementation and student performance over a period of time whereas
 eligibility is a snapshot of the student’s condition at the time of the eligibility
 determination.” Lisa M., 924 F.3d at 215 (internal footnote omitted). And that
 makes sense; if a child is disabled as of a certain date, then the functioning of
 an appropriate IEP may well change over time (ideally because the IEP is
 working and the child is progressing).
       Accordingly, the ALJ did not err in focusing on the information available
 in February 2016 in connection with the eligibility determination, and I will
 similarly limit my review.



                                          13
Case 2:19-cv-00159-KM-ESK Document 84 Filed 10/27/20 Page 14 of 29 PageID: 4961




              Impairment
       Turning to the eligibility determination itself, the first prong requires me
 to decide whether C.M. had a specific learning disability, autism, or ADHD, and
 whether the District should have further evaluated him for those impairments.
 See 20 U.S.C. § 1401(3)(A)(i); N.J.A.C. § 6A:14-3.5(c).
                  i.   Specific Learning Disability
        The Parents argue that C.M. qualified as having a “specific learning
 disability.” (Parents SJ Brf. at 8–10.) A “specific learning disability” is defined
 as a “disorder in one or more of the basic psychological processes involved in
 understanding or using language, spoken or written, that may manifest itself in
 an imperfect ability to listen, think, speak, read, write, [or] spell.” N.J.A.C.
 § 6A:14-3.5(c)(12); see also 34 C.F.R. § 300.8(c)(10)(i). There are two methods to
 determine whether a child has a specific learning disability. V.M., 2014 WL
 3020189, at *4. “The first is the ‘severe discrepancy’ approach, by which [the
 district] determine[s] whether there is a ‘severe discrepancy . . . between the
 student’s current achievement and intellectual ability in one or more” listed
 areas (for example, reading comprehension). Id. (quoting N.J.A.C. § 6A:14-
 3.5(c)(12)(i)). “Alternatively, the [district] may also ‘utilize[e] a response to
 scientifically based interventions methodology.’” Id. (citing N.J.A.C. § 6A:14-
 3.5(c)(12)(ii)).6 Either method is permissible. Id. at *4 n.2; see also 34 C.F.R.
 § 300.307(a).
       The Parents argue that they presented evidence showing a severe
 discrepancy between C.M.’s scores on standardized evaluations and his IQ
 score. (Parents SJ Brf. at 9–10.) The District, however, used the response-to-
 intervention methodology. (E.g., Tr. A at 54–56.) The Parents argue that the
 District was required to rely on the severe-discrepancy data they provided.
 (Parents SJ Reply at 13–14.) The IDEA is clear, however, that the District has


 6      With this methodology, a student is provided increasing levels of support while
 his progress is monitored, and a team assesses whether interventions are successful
 before determining that special education is necessary. Lisa M., 924 F.3d at 209.


                                           14
Case 2:19-cv-00159-KM-ESK Document 84 Filed 10/27/20 Page 15 of 29 PageID: 4962




 more methodological leeway; “a local educational agency shall not be required
 to take into consideration whether a child has a severe discrepancy between
 achievement and intellectual ability.” 20 U.S.C. § 1414(b)(6)(A). Because the
 District choice of methodology was permissible, and the Parents have presented
 no arguments attacking the methodology which the District did employ, I
 cannot conclude that the District erred in determining that C.M. did not have a
 specific learning disability.
                 ii.   Autism
       The Parents argue that C.M. qualified as autistic7 because Dr. McGuffog
 gave C.M. a “rule out” diagnosis—i.e., an opinion that an autism diagnosis
 could not be ruled out. (Parents SJ Brf. at 10–11.) The District, as it was
 required to do, considered a variety of assessments, not just Dr. McGuffog’s
 report, when making its determination. See V.M., 2014 WL 3020189, at *4
 (“[F]ederal regulations require school districts to draw upon a wide range of the
 data collected in its evaluation . . . . New Jersey’s regulations go one step
 farther, providing that ‘[c]lassification shall be based on all assessments
 conducted . . . .’” (quoting N.J.A.C. § 6A:14-3.5(c))). Those assessments showed
 that (1) C.M. could mostly comply with directions (DE 73-19, at 4); (2) his
 behavioral incidents occurred only 5% of the schoolyear and were mitigated by
 the incentive program (id.); (3) he was able to have positive and normal social
 interactions and relationships with his peers and teacher (DE 73-21, at 5–6);
 and (4) while he struggled with reading and writing, he could adequately
 express himself orally (see id.) The District did not ignore Dr. McGuffog’s report
 and data, but considered them in conjunction with its own assessments. (E.g.,
 Tr. F at 54–57.) Thus, there was a reasonable basis to find that C.M.’s
 communication and interaction skills were not so “significantly impact[ed]” as
 to qualify as autism. N.J.A.C. § 6A:14-3.5(c)(2); see also Timothy F. v. Antietam


 7      “‘Autism’ means a pervasive developmental disability that significantly impacts
 verbal and nonverbal communication and social interaction . . . .” N.J.A.C. § 6A:14-
 3.5(c)(2); see also 34 C.F.R. § 300.8(b)(1)(i).


                                           15
Case 2:19-cv-00159-KM-ESK Document 84 Filed 10/27/20 Page 16 of 29 PageID: 4963




 Sch. Dist., No. 12-2719, 2014 WL 1301955, at *6 (E.D. Pa. Mar. 31, 2014)
 (explaining that, when courts review eligibility determinations, they review the
 evidence relied on and “the general logic and reasonability of the district’s and
 hearing officer’s findings” (citations omitted)); cf. Hansen ex rel. J.H. v. Republic
 R-III Sch. Dist., 632 F.3d 1024, 1027–28 (8th Cir. 2011) (rule-out diagnosis,
 along with formal diagnosis and observation of behaviors, supported
 conclusion that student had disability).
       The Parents also argue that Dr. McGuffog’s rule-out diagnosis at least
 required further evaluation, and that by failing to conduct autism-specific
 evaluations, the District violated its “Child Find” obligations. The Child Find
 obligation requires that school districts “identif[y], locate[], and evaluate[]”
 children with disabilities. 20 U.S.C. 1412(a)(3)(A). It is an independent
 requirement; “failure to comply with Child Find may constitute a procedural
 violation of the IDEA.” D.K., 696 F.3d at 249. Nonetheless, as explained, the
 District conducted multiple assessments after receiving Dr. McGuffog’s report
 to determine whether C.M. was disabled, so there was no violation of Child
 Find. See id. at 251 (district did not violate Child Find when it performed
 multiple tests, even though the parents demanded another particular test). And
 C.M.’s later classification as autistic does not render the District’s earlier
 determination inadequate. Id. Accordingly, there was neither error in the
 District’s determination that C.M. was not eligible as autistic in February 2016
 nor a violation of the District’s Child Find obligations.8


 8      The Parents also argue that the District violated its Child Find obligations
 because, between February 2016 and August 2017, they provided the District with
 more evidence of C.M.’s disabilities (reports from Dr. McGuffog and Fichtelberg), yet
 the District did not issue an IEP until August 2017. (Parents SJ Brf. at 27–28.) This
 argument fails for three reasons: (1) This theory is not well-pleaded in the Amended
 Complaint because Count I only mentions Child Find when listing the alleged errors in
 the ALJ decision (Am. Compl. ¶ 237(d)), but the ALJ decision did not address the
 District’s conduct post-February 2016 (ALJ Op. at 24). See Berrada v. Cohen, 792 F.
 App’x 158, 161 n.3 (3d Cir. 2019) (declining to consider theory of liability at summary
 judgment when the complaint did not adequately encompass that theory (citation
 omitted)). (2) Even if this claim were pleaded, the ALJ only addressed the District’s

                                           16
Case 2:19-cv-00159-KM-ESK Document 84 Filed 10/27/20 Page 17 of 29 PageID: 4964




                iii.   ADHD
       The Parents argue that C.M. had ADHD.9 (Parents SJ Brf. at 12.) As with
 their autism argument, the Parents rely on a rule-out diagnosis by Dr.
 McGuffog, this one for ADHD. (Id.) For the same reasons as set forth above,
 that argument fails; despite the rule-out diagnosis, the District and the ALJ
 were entitled to rely on other evidence which indicated that C.M. did not exhibit
 ADHD in February 2016. None of the District’s assessments noted a significant
 struggle with attention. It is true that a private psychologist found attention
 difficulties, but the District considered those observations in the context of the
 other evidence and concluded that C.M.’s attention regulation was fairly typical
 for his age. (See Tr. A. at 142–44.) Accordingly, when considering all the
 evidence, the District could reasonably conclude that C.M. did not have ADHD.
 See Timothy F. 2014 WL 1301955, at *6.
       The ADHD argument fails for the additional reason that “[a] medical
 assessment documenting the health problem is required.” N.J.A.C. § 6A:14-
 3.5(c)(9). Dr. McGuffog, a neuropsychologist, is not a medical doctor, so her
 report would not seem to qualify as a “medical assessment.” In any event, her
 report does not go so far as to diagnose C.M. with ADHD. The regulation
 requires “documenting the health problem” (here, ADHD), which at least
 suggests that a more formal diagnosis is necessary.




 February 2016 eligibility determination, so this claim is unexhausted. See Section
 III.D, infra. (3) The claim would fail on the merits because the IEP document indicated
 that C.M. was evaluated by Dr. Platt just two months after Dr. McGuffog diagnosed
 him and the IEP meeting was convened just a month later (DE 70-19, at 2–4); such a
 timeframe is not unreasonable. See Ridley, 680 F.3d at 271–72 (explaining that courts
 only review the time a district takes to identify and evaluate a child for
 reasonableness).
 9      20 U.S.C. § 1401(3)(A) (defining “child with a disability” as a child with “other
 health impairments”); N.J.A.C. § 6A:14-3.5(c)(9) (“‘Other health impairment’ means a
 disability characterized by having limited strength, vitality, or alertness . . . due to
 chronic or acute health problems, such as attention deficit hyperactivity
 disorder . . . .”).


                                            17
Case 2:19-cv-00159-KM-ESK Document 84 Filed 10/27/20 Page 18 of 29 PageID: 4965




       For the reasons outlined above, I will affirm the District’s determination
 that C.M. did not qualify on the basis of having ADHD.
              Adverse Effects
       Even assuming that C.M. had an impairment, the Parents had to show
 that the impairment “adversely affect[ed] [his] educational performance.”
 N.J.A.C. § 6A:14-3.5(c). Neither the IDEA nor regulations define “adversely
 affect.” E.g., M.S., 2019 WL 4785742, at *9. In surveying case law, however,
 Judge Hayden articulated that “[g]enerally, . . . when students’ academics do
 not decline . . . that consistency is usually found to signal that their disability
 does not adversely affect their educational performance.” Id. at *9. Here, the
 District’s assessments showed that C.M.’s reading level progressed and that,
 while his writing continued to be an area of weakness, assistance had proved
 successful. (DE 73-9, at 2.) Due to this improvement and consistency, any
 impairment was not adversely affecting C.M.’s educational performance. See
 Ridley, 680 F.3d at 272 (finding no disability when “although areas of
 weakness were found, [the child’s] academic skills were generally considered to
 be in the average range”).10
              Need for Special Education
       Finally, the IDEA requires a finding that C.M. “needs special education
 and related services” as a result of an impairment. 20 U.S.C. § 1401(3)(A)(ii).
 “Special education” means “specially designed instruction . . . to meet the
 unique needs of a child with a disability.” Id. § 1401(29). “Specially designed
 instruction” means “adapting, as appropriate to the needs of an eligible
 child . . . , the content, methodology, or delivery of instruction—(i) To address


 10     The Parents ask me to consider adverse effects on C.M.’s non-academic
 performance (i.e., behavior), relying on policy letters from the Department of
 Education, which they argue are entitled to deference. (Parents SJ Brf. at 14.) Without
 wading into the thicket of deference, cf. Kisor v. Wilkie, 139 S. Ct. 2400, 2414–18
 (2019), I will assume for analysis that such deference applies. Even so, the District
 could conclude that any impairments did not adversely affect C.M.’s behavior because
 his behavioral incidents occurred only 5% of the schoolyear and were mitigated by the
 incentive program. (DE 73-19, at 4.)


                                           18
Case 2:19-cv-00159-KM-ESK Document 84 Filed 10/27/20 Page 19 of 29 PageID: 4966




 the unique needs of the child that result from the child’s disability; and (ii) To
 ensure access of the child to the general curriculum, so that the child can
 meet . . . educational standards.” 34 C.F.R. § 300.39(3).
       There is little guidance on what it means to need special education. Lisa
 M., 924 F.3d at 215. Persuasive authority instructs that a child “needs special
 education” if he cannot attain educational standards in the general education
 environment. See Durbow v. Cobb Cnty. Sch. Dist., 887 F.3d 1182, 1194–95
 (11th Cir. 2018); L.J., 850 F.3d at 1004–05; Lisa M., 924 F.3d at 218; cf. D.K.,
 696 F.3d at 252 (district did not fail to identify child as disabled when it offered
 him accommodations “en route to eventually finding a disability”); Ridley, 680
 F.3d at 272 (affirming ALJ decision that no child find violation occurred when
 the district “address[ed] [a student’s] needs and provid[ed] appropriate
 instruction and interventions before rushing to special education
 identification”).
       The District reasonably concluded that C.M. did not “need special
 education” in February 2016. C.M. was progressing in the District with
 interventions that fell short of “special education.” All of the accommodations
 which the District provided for C.M., both academic and behavioral, were
 available as part of the general education program. (Tr. A at 147; Tr. B at 15–
 16, 25–27.) See McIntyre v. Eugene Sch. Dist. 4J, --- F.3d ---, No. 19-35186,
 2020 WL 5651279, at *8 (9th Cir. Sept. 23, 2020) (holding that not all
 accommodations qualify as “special education”). Accordingly, there was no
 “need” to move him to a special education setting or modify the curriculum.
       The Parents do not take issue with how the District defines “special
 education” or determines a child’s need for it. Instead, they argue that C.M.
 needed special education based almost entirely on Dr. McGuffog’s observations
 of impairments and her recommendations. (Parents SJ Brf. at 16–22.) As a
 result, the Parents have not presented a basis to disturb the District’s
 determination, because they fail to engage with the relevant legal standard and
 the crux of the District’s case before the ALJ. Moreover, there is nothing in the



                                         19
Case 2:19-cv-00159-KM-ESK Document 84 Filed 10/27/20 Page 20 of 29 PageID: 4967




 IDEA or related case law instructing that a private evaluator’s recommendation
 alone satisfies the statutory standard that a child does “need special
 education.” What is more, Dr. McGuffog’s report did not even recommend
 special education, but only certain accommodations. (See McGuffog Rep. at 37–
 39.)11 That Dr. McGuffog observed evidence of impairments is insufficient—the
 Parents needed to establish that C.M. needed special education, outside of
 what was available in the District’s general educational program, to address
 those impairments. See D.S. Neptune Twp. Bd. of Educ., 264 F. App’x 186, 189
 (3d Cir. 2008). The Parents’ statement that “C.M. needed special education
 because he has ADHD” (Parents SJ Brf. at 18) is not enough.
                                           ***
        In sum, the District’s determination that C.M. was not disabled and did
 not need special education, and the ALJ’s affirmance thereof, was supported by
 a preponderance of evidence and comported with the statutory standard.
 Accordingly, I will affirm the ALJ decision and grant the District summary
 judgment on Count I.
      C. Cross-Motions for Summary Judgment on Count II
        The Parents claim that the District’s failure to classify C.M. as disabled
 also violated the Rehabilitation Act. (Am. Compl. ¶¶ 238–43.) The RA prohibits
 discrimination or exclusion from programs on the basis of disability. 29 U.S.C.




 11     Dr. McGuffog damaged her credibility with the ALJ by testifying to the contrary.
 (ALJ Op. at 18, 24.) The Parents take issue with the ALJ’s adverse credibility finding
 with respect to Dr. McGuffog. (ALJ Decision at 18; Parents SJ Brf. at 31–35.) However,
 I “must accept the [ALJ’s] credibility determinations unless the non-testimonial,
 extrinsic evidence in the record would justify a contrary conclusion.” D.K., 696 F.3d at
 243 (citation omitted). As relevant here, the ALJ gave little weight to Dr. McGuffog’s
 testimony because she testified that C.M. needed special education, but “[a] fair
 reading of her first report does not reveal an unequivocal recommendation for special
 education.” (ALJ Op. at 18.) The report itself supports the ALJ’s conclusion; there is no
 mention of special education, only recommendations for certain interventions
 (McGuffog Rep. at 37) which, in that particular District, are available as part of the
 general education program.


                                            20
Case 2:19-cv-00159-KM-ESK Document 84 Filed 10/27/20 Page 21 of 29 PageID: 4968




 § 794(a).12 An RA claim requires, among other things, that the plaintiff be
 “disabled,” Ridley, 680 F.3d at 280, meaning that he “has a physical or mental
 impairment that substantially limits one or more major life activities,” Weidow
 v. Scranton Sch. Dist., 460 F. App’x 181, 185 (3d Cir. 2012) (internal quotation
 marks and citation omitted). Although the RA and IDEA definitions of disability
 diverge in some respects, they both require an impairment. Compare 29 U.S.C.
 § 705(20)(B), with 20 U.S.C. § 1401(3); see also B.C. v. Mt. Vernon Sch. Dist.,
 837 F.3d 152, 159 (2d Cir. 2016). For the RA, a mental impairment includes
 “any mental or psychological disorder, such as intellectual disability . . . and
 specific learning disabilities.” 34 C.F.R. § 104.3(j)(2)(i)(B). Assuming that the
 impairments described above qualify, the Parents have not shown that, based
 on the evidence in February 2016, C.M. suffered from any of those
 impairments. As a result, their RA claim fails. Cf. D.K., 696 F.3d at 253 n.8
 (“[O]ur finding that the School District did not deny D.K. a FAPE is equally
 dispositive of Plaintiffs’ [RA] claim.”).
       The RA claim fails for an additional reason: The Parents have put forward
 no argument or evidence showing that any impairment “substantially limits
 one or more major life activities.” 29 U.S.C. § 705(20)(B); see also B.C., 837
 F.3d at 159. The IDEA does not use this “substantially limits” definition, so
 even if plaintiff shows that she is disabled under the IDEA, that showing “does
 not relieve [p]laintiff of her burden [under the RA] of proving by a
 preponderance of the evidence” that she faces a substantial limitation. Bowers
 v. NCAA, 563 F. Supp. 2d 508, 533 (D.N.J. 2008); see Andrew M. v. Del. Cnty.
 Office of Mental Health & Mental Retardation, 490 F.3d 337, 349 (3d Cir. 2007)


 12      “[A] party may use the same conduct as the basis for claims under both the
 IDEA and the RA,” including denial of a FAPE. Andrew M. v. Del. Cnty. Office of Mental
 Health & Mental Retardation, 490 F.3d 337, 349 (3d Cir. 2007). If the gravamen of the
 RA claim is denial of a FAPE, then the claim must be exhausted through the IDEA
 process. Wellman v. Butler Area Sch. Dist., 877 F.3d 125, 133–34 (3d Cir. 2017). The
 Parents allege that the District violated the RA by failing to provide a FAPE. (Am.
 Compl. ¶¶ 241–43) Because they presented the RA claim in their due process petition
 (Pet. at 18), I find that the claim was exhausted.


                                             21
Case 2:19-cv-00159-KM-ESK Document 84 Filed 10/27/20 Page 22 of 29 PageID: 4969




 (“[E]ven in cases also brought under the IDEA, . . . a plaintiff must still prove
 that there was a violation of the RA.”).
       In their moving brief, the Parents merely assert that they are entitled to
 summary judgment on their RA claim because they should also succeed on
 their IDEA claim. (Parents SJ Brf. at 35.) The one does not necessarily imply
 the other; the “substantially limits” inquiry involves specific, additional
 standards and facts. See generally Ramsay v. Nat’l Bd. of Med. Exam’rs, 968
 F.3d 251, 258–59 (3d Cir. 2020). Still, the Parents make no arguments along
 those lines. Because the Parents bore the burden to prove this element and
 made no attempt to carry that burden, their claim fails. See Goldenstein v.
 Repossessors Inc., 815 F.3d 142, 146 (3d Cir. 2016); Yates Real Estate, Inc. v.
 Plainfield Zoning Bd. of Adjustment, 404 F. Supp. 3d 889, 913 n.28 (D.N.J.
 2019).
    D. Motion to Dismiss Count III
       The District argues that the Court lacks jurisdiction over Count III
 because the Parents did not exhaust that claim before the ALJ. (Dist. MTD Brf.
 at 4–12.) Specifically, the District contends that Count III asks for a specific
 IEP and reimbursement for C.M.’s private education post-July 2019, but the
 only issue considered by the ALJ was whether C.M. was disabled as of
 February 2016. (Id. at 9–10.) I agree and conclude that (1) exhaustion is
 required for Count III, (2) the Parents did not exhaust that claim, and (3) no
 exception to the exhaustion requirement applies. Count III will be dismissed.
             Exhaustion Requirement
       I first must decide whether an exhaustion requirement applies to Count
 III, which seeks a declaratory judgment under the DJA. Federal courts only
 have jurisdiction over IDEA claims which plaintiffs have exhausted in their
 administrative proceeding. Batchelor, 759 F.3d at 272. The exhaustion
 requirement applies to non-IDEA claims if “the gravamen of the plaintiff’s suit”
 is the denial of FAPE. Wellman v. Butler Area Sch. Dist., 877 F.3d 125, 131 (3d
 Cir. 2017) (quoting Fry v. Napoleon Cmty. Schs., 137 S. Ct. 743, 748 (2017)).



                                            22
Case 2:19-cv-00159-KM-ESK Document 84 Filed 10/27/20 Page 23 of 29 PageID: 4970




 The gravamen of Count III is the denial of a FAPE. Count III seeks a declaration
 that “the District is obligated to develop an IEP for C.M.” and, as a remedy for
 the District’s failure to do so, reimbursement of private-school tuition. (Am.
 Compl. ¶ 275.) “The state administers a FAPE by developing an IEP for every
 child with disabilities.” Wellman, 877 F.3d at 128 n.4 (citing 20 U.S.C. §
 1414(d)). It follows that the Parents’ claim that the District failed to provide an
 IEP, at least under these circumstances, is equivalent to a claim that the
 District denied C.M. a FAPE. Further, to be entitled to reimbursement for
 private school tuition, the Parents must show that the District wrongfully failed
 to provide D.M. with a FAPE. See P.P. ex rel. Michael P. v. W. Chester Area Sch.
 Dist., 585 F.3d 727, 739 & n.4 (3d Cir. 2009).
       It makes no difference that Count III is brought under the Declaratory
 Judgment Act; the DJA is not a standalone source of rights, but a procedural
 vehicle for litigants to seek a declaration of their rights under some other law—
 here, the IDEA. See CMR D.N. Corp. v. City of Philadelphia, 703 F.3d 612, 628
 (3d Cir. 2013); In re: Lamictal Indirect Purchaser & Antitrust Consumer Litig.,
 172 F. Supp. 3d 724, 740 (D.N.J. 2016). Thus, for the Court to hear Count III,
 that IDEA claim must have been exhausted.
              Actual Exhaustion
       The next question is whether the Parents in fact exhausted that claim.
 The Parents argue that they presented the ALJ with the issue of whether the
 District was obligated to develop an IEP according to their experts’
 recommendations. (Parent MTD Opp. at 10–17.) The Amended Complaint
 alleges, and the District does not disagree, that the ALJ “never ruled on this
 request.” (Am. Compl. ¶ 3.) Lacking direct Third Circuit authority, I analyze the
 statutory language and persuasive authority, and conclude that the Parents
 have not exhausted Count III.
                 i.   Statutory Language
       The exhaustion requirement is a product of the statute, so I begin with
 the statutory language. Fry, 137 S. Ct. at 753. Section 1415(i)(2)(A) provides



                                         23
Case 2:19-cv-00159-KM-ESK Document 84 Filed 10/27/20 Page 24 of 29 PageID: 4971




 that “any party aggrieved by the findings and decision” of an ALJ may “bring a
 civil action with respect to the complaint presented pursuant to [the ALJ].”
 Section 1415(l) clarifies that the same procedure applies to claims brought
 under other federal laws “protecting the rights of children with
 disabilities . . . seeking relief that is also available under [the IDEA].” See also
 Wellman, 877 F.3d at 131.
       Section 1415(i)(2)(A) indicates that a court’s scope of review is limited to
 what was presented in the administrative complaint as well as the ultimate
 “findings and decision” of the ALJ. Put another way, anything outside the
 complaint or findings and decision of the ALJ has not been exhausted. This is
 so because § 1415(i)(2)(A) gives this court jurisdiction over an “action with
 respect to the complaint presented” to the ALJ. 20 U.S.C. § 1415(i)(2)(A)
 (emphasis added); Batchelor, 759 F.3d at 272. The language “with respect to”
 signifies that such jurisdiction is confined to the “complaint presented” to the
 ALJ. See V.M. ex rel. B.M. v. Sparta Twp. Bd. of Educ., Civ. No. 12-892, 2014
 WL 3020189, at *5 (D.N.J. July 3, 2014). Further, because only those who have
 been “aggrieved by the findings and decision” of an ALJ may bring an action,
 the statute directs that my review is confined to the findings and decision of
 the ALJ on the issues presented in the complaint.
       Applying this language, I find that the Parents have not exhausted Count
 III. Their due process petition presented a narrow claim to the ALJ: a challenge
 to “the District’s determination that C.M. was not eligible for special
 education,” i.e., not disabled, as of February 2016. (Am. Compl. ¶ 249.) Thus,
 the “complaint presented” to the ALJ claimed that the District violated the
 IDEA by failing to identify him as disabled. Although an IEP was issued and
 implemented while the administrative process was ongoing, there is no
 indication that the Parents sought to amend their petition to include a
 challenge to that IEP or even that they directed the ALJ’s attention to that IEP.
 The “findings and decision” of the ALJ are equally circumscribed because the




                                          24
Case 2:19-cv-00159-KM-ESK Document 84 Filed 10/27/20 Page 25 of 29 PageID: 4972




 ALJ only considered evidence available at the time of the eligibility
 determination. (Id. ¶ 257.)
         As described in more detail at pp. 7–8, supra, the hearings related only to
 the classification in February 2016 (Tr. A at 5–24); the Parents’ opening
 statement (delivered two months after the IEP was developed), was confined to
 that issue (id. at 15–16); the same opening statement acknowledged that
 “[s]ince no IEP was offered on February 8, 2016, there is no IEP to consider”
 (id. at 22); the Parents’ expert witnesses, Fichtelberg and Dr. McGuffog, did not
 testify regarding the adequacy of the 2017 IEP (see, e.g., Tr. D at 88 (Parents’
 counsel explanation of how Fichtelberg’s testimony related and was limited to
 the February 2016 eligibility determination); Tr. E at 108 (same as to Dr.
 McGuffog)); and the Parents submitted Fichtelberg’s and Dr. McGuffog’s post-
 February 2016 reports to support their argument that C.M. was misclassified
 in February 2016, but they did not submit the 2017 IEP (ALJ Op. at 11, 14,
 26–27).
         The ALJ therefore never considered or ruled on a claim relating to a later
 IEP for C.M., because he was not asked to do so. (Id. ¶¶ 2–3.) As a result, the
 only exhausted issue before the Court is whether C.M. was eligible in February
 2016.
         Despite the narrowness of their administrative claim, the Parents argue
 that, because their petition sought the same relief as Count III (namely, an IEP
 that considers the recommendations of their experts), they have exhausted
 Count III. (E.g., Parents MTD Opp. at 10.) True, a finding by the ALJ that C.M.
 was disabled would have required the District to develop an IEP, and the
 Parents would have sought such relief in the event the ALJ overturned the
 February 2016 finding that C.M. was not disabled. But the ALJ found that the
 District had not erred, and therefore was never called upon to hear evidence or
 rule regarding an IEP. Because the ALJ did not reach the IEP, neither do I.
 Absent some error in the finding of non-disability, the issue of what IEP the
 hypothetical February 2016 disability would have required is not on the table.



                                          25
Case 2:19-cv-00159-KM-ESK Document 84 Filed 10/27/20 Page 26 of 29 PageID: 4973




                ii.   Persuasive Authority
       Persuasive authority confirms that conclusion. Some courts have taken a
 fairly categorical approach that issues raised before but not ruled on by an ALJ
 are not exhausted. Centennial Sch. Dist. v. Phil L. ex rel. Matthew L., 559 F.
 Supp. 2d 634, 644 (E.D. Pa. 2008) (collecting cases). In Centennial, parents
 filed a due process petition alleging that a student was disabled and thus
 entitled to a certain procedural protections; because the ALJ only decided
 whether the student was disabled, the court held that the issue of whether the
 student was due those protections was not exhausted. Id. at 644. Other courts
 have taken a less categorical approach, holding that “substantially similar
 persisting issues that have already been raised do not require reexhaustion.”
 J.N. ex rel. J.N. v. Penn-Delco Sch. Dist., 57 F. Supp. 3d 475, 479 (E.D. Pa.
 2014). But those less categorical cases all, more or less, dealt with the following
 scenario: A parent challenges the adequacy of IEP before an ALJ; by the time
 they reach federal court a different IEP is in place; and the court hears claims
 based on the new IEP because the issues and facts are similar enough to the
 exhausted IEP. See, e.g., id.; Bd. of Educ. of Hendrick Hudson Cent. Sch. Dist. v.
 Rowley, 458 U.S. 176, 186 n.9 (1982); Me. Sch. Admin. Dist. No. 33 v. Mr. R.,
 321 F.3d 9, 18 (1st Cir. 2003); D.M. v. Seattle Sch. Dist., 170 F. Supp. 3d 1328,
 1339 (W.D. Wash. 2016).
       This case is closer to Centennial than it is to the IEP cases. In Centennial
 and here, the ALJ only ruled on the threshold issue of whether the child was
 disabled at all. The issue of whether a child is disabled is antecedent to the
 issue of whether the child (if disabled) was denied protections provided by the
 IDEA, a claim which the ALJ did not address. By contrast, in the IEP cases, the
 unexhausted claim was closely akin to the exhausted claim, differing only in
 the sense that time had passed and the child’s situation, as is common, had
 changed in some respects.
       Based on this persuasive authority, as well as the statutory language, I
 find that Count III was not exhausted.



                                          26
Case 2:19-cv-00159-KM-ESK Document 84 Filed 10/27/20 Page 27 of 29 PageID: 4974




               Exceptions to Exhaustion
       Courts may excuse exhaustion where, as the Parents contend here
 (Parents MTD Opp. at 23–27), “exhaustion would be futile or inadequate.” D.E.
 v. Cent. Dauphin Sch. Dist., 765 F.3d 260, 275 (3d Cir. 2014). Courts must
 consider whether enforcing the exhaustion requirement would serve its
 purposes, namely “developing the record for review on appeal, encouraging
 parents and the local school district to work together . . . , and allowing the
 education agencies to apply their expertise and correct their own errors.”
 Batchelor, 759 F.3d at 275 (internal citations omitted).
       Exhaustion would not be futile because no ALJ has decided anything
 related to, or even considered evidence on, C.M.’s IEP or the Parents’ unilateral
 decision to place him in private school—the basis of Count III. As a result, the
 record is not developed on issues related to Count III. Nor are those issues
 purely legal or closely allied to those decided by the ALJ. The Parents
 acknowledge as much, and contend that “a half day hearing will be necessary
 to provide additional evidence regarding C.M.’s current educational needs.”
 (Parents MTD Opp. at 23; see also id. at 20 (proposing to rely on evidence that
 post-dates the administrative proceeding and is not part of record).) That
 evidence and those issues would be better presented to the ALJ in the first
 instance, as the IDEA requires. Batchelor, 759 F.3d at 275.13
       The Parents’ arguments otherwise are not persuasive. They argue that
 exhaustion would be futile because the IDEA administrative process in New
 Jersey has historically failed to issue decisions within the statutorily mandated
 timetable. (Parents MTD Opp. at 24–26.) The Parents do not cite any authority
 holding that a state’s slow administrative process can render exhaustion futile
 as to an individual claim. Compare M.M. v. Paterson Bd. of Educ., 736 F. App’x
 317, 320 (3d Cir. 2018) (noting that while exhaustion may be excusable when

 13     In that regard, it is important to distinguish between the district court’s
 unquestioned power under IDEA to take additional evidence on issues that are
 properly before it, and finding (as I have) that certain issues are not properly before
 the district court.


                                             27
Case 2:19-cv-00159-KM-ESK Document 84 Filed 10/27/20 Page 28 of 29 PageID: 4975




 plaintiffs allege systemic legal deficiencies and request system-wide relief, that
 rule does not apply to a claim regarding an individual student’s placement).
 Further, while I am sensitive to the frustration of bureaucratic delays, the
 adjudication of Count III is not really time sensitive. The ultimate relief the
 Parents seek—reimbursement of private school expenses—is not jeopardized by
 requiring them to first use the administrative process. Because it would not be
 futile to first have an ALJ develop a record and review the issues presented by
 Count III, the Parents have not provided a reason to excuse exhaustion.
                                          ***
       The essence of my holding is that the Parents’ due process petition
 presented a narrow claim to the ALJ, the ALJ ruled on it, and the Parents are
 now trying to litigate a different, expanded claim before this Court. Enforcing
 the exhaustion requirement “ensures that the purpose of the IDEA remains
 intact,” Batchelor, 759 F.3d at 278, by channeling the initial decision of claims
 to the administrators with the relevant expertise. For those reasons, I will
 dismiss Count III.
    E. Motion for Summary Judgment on Count IV
       Finally, in Count IV, the Parents bring a claim for attorney’s fees if
 successful on their other claims. (Am. Compl. ¶¶ 277–79.) The IDEA allows a
 district court “in its discretion” to award attorney’s fees “to a prevailing party
 who is the parent of a child with a disability.” 20 U.S.C. § 1415(i)(3)(B)(i)(I).
 Because the Parents’ claims fail, they are not prevailing parties, so the District
 is entitled to summary judgment on Count IV.




                                          28
Case 2:19-cv-00159-KM-ESK Document 84 Filed 10/27/20 Page 29 of 29 PageID: 4976




 IV.   CONCLUSION
       For the reasons set forth above, I will dismiss Count III for lack of
 jurisdiction and grant summary judgment in favor of the District on Counts I,
 II, and IV. A separate order will issue.
 Dated: October 27, 2020
                                                 /s/ Kevin McNulty
                                                 ___________________________________
                                                 Hon. Kevin McNulty
                                                 United States District Judge




                                            29
